ACCEPTED
                                                                      03-15-00289-CR
                                                                              8210662
                                                           THIRD COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                                                12/11/2015 7:49:54 PM
                                                                    JEFFREY D. KYLE
                                                                               CLERK
                   NO. 03-15-00289-CR

                                               FILED IN
                                        3rd COURT OF APPEALS
                                             AUSTIN, TEXAS
                IN THE COURT OF APPEALS
                                        12/11/2015 7:49:54 PM
                      FOR THE
                                            JEFFREY D. KYLE
        THIRD   SUPREME JUDICIAL DISTRICT        Clerk
                   AT AUSTIN, TEXAS



            RAFAEL HERNANDEZ-PRADO,
                    Appellant

                            vs.

                 THE STATE OF TEXAS,
                       Appellee


       Appeal from the 33rd Judicial District Court
                     Cause No. 9767
                 Burnet County, Texas
      The Honorable J. Allan Garrett, Judge Presiding


APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME


                                  Gary E. Prust
                                  State Bar No. 24056166
                                  1607 Nueces Street
                                  Austin, Texas 78701
                                  (512) 469-0092
                                  Fax: (512) 469-9102

                                  ATTORNEY FOR APPELLANT
                     ORAL ARGUMENT IS NOT REQUESTED

      APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME
                       TO FILE BRIEF

       Appellant, Rafael Harnandez-Prado, files this, his “Second Motion for

Extension of Time to File Brief,” and in support thereof shows as follows.

                                          I.

1.     Appellant's Motion is brought pursuant to TEX.R.APP.P 10.5(b).

2.     Appellant has once requested previously an extension of time within which

to file his brief.

3.     Appellant's brief is due on December 14, 2015.

4.     Appellant's attorney had a very busy trial schedule in November and into

December 2015. Counsel also had a busy appellate schedule during this time,

including two additional briefs due the same day the brief in this cause is due.

5.     Appellant had completed and will timely file the brief in a closely related

case to this one, cause no. 03-15-00290-CR. However, in order to address the

issues raised in the present appeal thoroughly, Appellant's attorney will require

more time to complete his brief. Appellant’s attorney will require until January 15,

2016 to complete his brief.

6.     Accordingly, Appellant requests that this Court allow him until January 15,

2016 to file his brief.
                                    Respectfully submitted,




                                    Gary E. Prust
                                    SBN 24056166
                                    1607 Nueces Street
                                    Austin, Texas 78701
                                    (512) 469-0092
                                    Fax: (512) 469-9102
                                    gary@prustlaw.com
                                    Attorney for Appellant

                        CERTIFICATE OF SERVICE

      In compliance with Rule 9.5(d) of the Texas Rules of Appellate Procedure,
the undersigned attorney certifies that a true and correct copy of the foregoing
Motion was served Mr. Gary Bunyard of the 33rd and 424th District Attorney’s
Office via electronic service through efile.txcourts.gov on this 11th day of
December, 2015.




                                           Gary E. Prust
                      CERTIFICATE OF CONFERENCE

       In compliance with Rule 10.1(a)(5) of the Texas Rules of Appellate
Procedure, the undersigned attorney certifies he conferred with the 33rd and 424th
District Attorney’s Office via email communication concerning this motion on the
11th day of December, 2015.




                                             Gary E. Prust

                      CERTIFICATE OF COMPLIANCE

      Pursuant to TEX. R. APP. P. 9.4(i)(3), I hereby certify this brief contains 170
words. This is a computer-generated document created in Microsoft word, using
14-point typeface. In making this this certificate, I rely on the word county
provided by the software use to prepare the document.




                                             Gary E. Prust